Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The allowance is based on the board decision rendered March 8th, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8, 19, 30, 41, 52, 63, 74, 85.


Claim 1 – (Amended) A method by a base station in a communication network for controlling transmission, comprising: determining a quality of a backhaul connection between the base station and at least one node; and preventing transmission of all wireless signals from the base station, with the base station powered on, when the determined quality fails to meet a predefined condition wherein the determination of the quality of the backhaul connection is performed upon power up of the base station.
Claim 8 – Canceled. 
Claim 12 – (Amended) An apparatus for controlling transmission of a base station, wherein the apparatus comprises: at least one processor coupled with a memory and configured to: determine a quality of a backhaul connection between the base station and at least one node; and prevent transmission of all wireless signals from the base station, with the base station powered on, when the determined quality fails to meet a predefined condition wherein the at least one processor is configured to determine the quality of the backhaul connection upon power up of the base station.
Claim 19 – Canceled.
Claim 23 – (Amended) An apparatus in a communication system comprising: means for determining a quality of a backhaul connection between a base station and at least one node; and means for preventing transmission of all wireless signals from the base station, with the base station powered on, when the determined quality fails to meet a predefined condition wherein the determination of the quality of the backhaul connection is performed upon power up of the base station.
Claim 30 – Canceled. 
Claim 34 – (Amended) A non-transitory computer readable medium having computer executable code stored thereon for controlling transmissions of a base station comprising code for determining a quality of a backhaul connection between the base station and at least one node; and code for preventing transmission of all wireless signals from the base station, with the base station powered on, when the determined quality fails to meet a predefined condition wherein the determination of the quality of the backhaul connection is performed upon power up of the base station.
Claim 41 – Canceled. 
Claim 45 – (Amended) A method by a home Node B (HNB) in a communication network for controlling transmission comprising: determining a quality of a backhaul connection, to an operator network, between the HNB and at least one node; and preventing transmission of all wireless signals from the HNB, with the HNB powered on, when the determined quality fails to meet a predefined condition wherein determining the quality of the backhaul connection is performed upon power up of the HNB.
Claim 52 – Canceled.
Claim 56 – (Amended) An apparatus for controlling transmission of a home Node B (HNB), comprising: at least one processor coupled with a memory and configured to: determine a quality of a backhaul connection, to an operator network, between the HNB and at least one node; and prevent transmission of all wireless signals from the HNB, with the HNB powered on, when the determined quality fails to meet a predefined condition wherein the at least one processor is configured to determine the quality of the backhaul connection upon power up of the HNB.
Claim 63 – Canceled. 
Claim 67 – (Amended) An apparatus for use in a communication system comprising: means for determining a quality of a backhaul connection, to an operator network, between a home Node B (HNB) and at least one node; and means for preventing transmission of all wireless signals from the HNB, with the HNB powered on, when the determined quality fails to meet a predefined condition wherein the means for determining the quality of the backhaul connection is performed upon power up of the HNB.
Claim 74 – Canceled. 
Claim 78 – (Amended) A non-transitory computer readable medium having computer executable code stored thereon for controlling transmissions of a home Node B (HNB), comprising: code for determining a quality of a backhaul connection, to an operator network, between the HNB and at least one node; and code for preventing transmission of all wireless signals from the HNB, with the HNB powered on, when the determined quality fails to meet a predefined condition wherein the determination of the quality of the backhaul connection is performed upon power up of the HNB.
 Claim 85 – Canceled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465